Citation Nr: 1002377	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include consideration as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1995 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a hearing before the RO in November 2008, and at 
a hearing before the Board in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability claimed 
as chronic fatigue.  According to statements and testimony of 
record, the Veteran began to experience fatigue symptoms 
following his service in Kuwait which gradually increased in 
severity over time.  The Veteran has also noted a potential 
relationship between his fatigue and finding of a low 
testosterone level found in 2003.  A lay witness statement 
recalls the Veteran going to bed early after his Kuwait 
service noting that the Veteran appeared "depressed or 
stressed out."

The Veteran has recently submitted service department records 
which confirm that he served in Southwest Asia (Kuwait) from 
June 1998 to October 1998, which is consistent with the 
available service personnel records.  Thus, the Veteran is 
deemed a Persian Gulf veteran for purposes of VA compensation 
for certain disabilities due to undiagnosed illnesses.  
38 C.F.R. § 3.317(d).

As noted during the videoconference hearing, the Veteran's 
claim can be considered on several legal theories.  First, 
service connection could be established on a direct basis 
under 38 U.S.C.A. § 1110 based upon a current disability as 
first manifesting during service.  Second, under 38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), chronic fatigue 
syndrome (CFS) is deemed a qualifying chronic disability 
entitled to presumptive service connection, if manifest to a 
degree of 10 percent or more by December 31, 2011.  Third, 
the Veteran's underlying symptoms could be service-connected 
as an undiagnosed illness if they are not attributable to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  
38 C.F.R. § 4.88a.

The Veteran's service treatment records do not reflect any 
direct complaint of fatigue symptoms.  There is a 1996 
record, which predated Kuwait service, noting that 
prescriptions of Flexeril and Indocin may be expected to 
cause drowsiness symptoms.  A separation examination in 
January 1999 only noted that the Veteran experienced low back 
pain with activities such as running, exercise and football.

Post-service, the Veteran's VA and VA Compensation and 
Pension (C&P) examination reports essentially reflect the 
Veteran's initial report of orthopedic disabilities 
interfering with his ability to exercise.  In 2002, the 
Veteran reported engaging in regular exercise 3 times a week.  
In December 2003, the Veteran first reported episodic 
impotence with occasional headache.  Laboratory testing 
revealed a low testosterone level.  

A January 2009 VA clinical record first reflects an 
assessment of "fatigue" based upon the Veteran's report of 
headaches, low fever, joint pain, lack of sleep, tiredness, 
and low energy.  Notably, the Veteran also had a positive 
depression screen for which he was advised to contact mental 
health (mh) services.

The evidence available before the Board does not reflect that 
the Veteran meets the criteria of a CFS diagnosis as defined 
in 38 C.F.R. § 4.88a.  The Board also finds some 
inconsistencies with the lay statements of symptomatology in 
this case.  Nonetheless, the Board notes that the Veteran has 
not been afforded an extensive VA evaluation to determine the 
nature and etiology of his fatigue complaints.  The Board, 
therefore, finds that medical examination and opinion is 
necessary to decide this claim.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records from 
the Las Vegas, Nevada VA Medical Center since 
June 2009.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination(s) to determine the 
nature and etiology of his fatigue complaints.  
The claims file must be made available and 
reviewed by the examiner(s).  The etiology of the 
Veteran's complaints of fatigue should be 
determined, if possible.  

All necessary testing should be performed.  
Specialized examinations should be conducted with 
regard to any of the Veteran's reported symptoms, 
or abnormal findings pertaining thereto, that 
cannot be attributed to a known clinical 
diagnosis.

The examiner should state whether the reported 
manifestations fit the criteria for CFS, or 
whether it is a sign of an undiagnosed illness, 
or whether it is related to another known 
clinical diagnosis and, if so, whether it is at 
least as likely as not that the known clinical 
diagnosis first manifested in service and/or is 
causally related to service.

The final report of the examination(s) should set 
forth a list of diagnosed conditions, and a 
separate list of any symptoms, abnormal physical 
findings, and abnormal laboratory test results 
that cannot be attributed to a known clinical 
diagnosis.

3.  Thereafter, readjudicate the claim on appeal.  
If any benefit sought remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

